Citation Nr: 1539760	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at EESLC, O/S PA, and IEC on August 27, 2013 and October 1, 2013.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1951 to August 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September and October 2013 rating decisions of the Department of Veterans Affairs Medical Center (VAMC) in Boise, Idaho.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. In March 2013, the Veteran informed his VA primary care provider (PCP) that he wanted to be placed on the waitlist for bilateral cataract removal per his PCP's prior recommendation.

2. The Veteran's PCP requested an eye consultation and in response, the Boise VAMC referred the Veteran to a non-VA provider, IEC, since the VAMC did not provide for treatment of cataracts.

3. After the initial consultation with IEC, in July 2013 the Veteran requested authorization for his cataract surgeries.

4. While the VAMC did not provide express authorization for the cataract surgeries, the VAMC pharmacy provided the pre-operative eye drops for both surgeries, indicating authorization of the surgeries.



CONCLUSION OF LAW

The criteria for entitlement to reimbursement for medical expenses incurred at EESLC, O/S PA, and IELC on August 27, 2013 and October 1, 2013 have been met.  38 U.S.C.A. §§ 1703 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.55, 17.93, 17.120, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  Care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances.  Medical services may be authorized for the treatment of any disability of (A) a veteran described in 38 U.S.C.A. § 1710(a)(1)(B) of this title; (B) a veteran who (i) has been furnished hospital care, nursing home care, domiciliary care, or medical services, and (ii) requires medical services to complete treatment incident to such care or services; or (C) a veteran described in section 1710(a)(2)(E) of this title, or a veteran who is in receipt of increased pension, or additional compensation or allowances based on the need of regular aid and attendance or by reason of being permanently housebound (or who, but for the receipt of retired pay, would be in receipt of such pension, compensation, or allowance), if the Secretary has determined, based on an examination by a physician employed by the Department (or, in areas where no such physician is available, by a physician carrying out such function under a contract or fee arrangement), that the medical condition of such veteran precludes appropriate treatment in Department facilities.  38 U.S.C.A. § 1703(a)(2); 38 C.F.R. § 17.52(a)(2).

There is no requirement for a "medical emergency" under this particular provision.

Initially, the Board emphasizes that the central issue in this case is whether, under 38 U.S.C.A. § 1703(a), VA provided prior authorization for the Veteran's private treatment at EESLC, O/S PA, and IEC on August 27, 2013 and October 1, 2013.  The Board acknowledges that there are two other statutes that provide for reimbursement of medical expenses incurred for treatment - specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  However, 38 U.S.C.A. §§ 1725 and 1728 are not applicable as both of statutes require that the treatment rendered had to be for "emergency treatment."  

The facts of this case show that in March 2013, the Veteran sent correspondence to his VA PCP reminding him that he had suggested that the Veteran think about having cataract surgery.  The Veteran informed him that his vision had worsened and that he would like to be placed on the waiting list for cataract work.  The Veteran indicated that he was aware that the VAMC did not have an ophthalmologist on staff.

The Veteran's medical records show that two days after receiving the Veteran's correspondence, his PCP documented that the Veteran wanted to see if he qualified for an evaluation and therapy.  The PCP indicated that he would request an eye evaluation for removal of the Veteran's cataracts.

Administrative documents show that in March 2013, the Veteran's PCP requested a consultation for evaluation and treatment of the Veteran's cataracts.  VA indicated that the VA facility did not provide the requested service, thus necessitating non-VA care.  The document shows the Veteran had cataracts and that his cataracts were affecting his vision.  The recommended number of visits was four.

In correspondence dated May 2013, the Veteran asked his PCP if he could get an eye evaluation while waiting for the cataract work due to the worsening of his eyes.  A June 2013 administrative entry shows the Veteran was approved for one visit for an eye consultation.  He was referred to IEC for a routine examination.

In July 2013, the Veteran sent an email to his PCP indicating that he had attended his examination with IEC and had been scheduled to have his first cataract surgery pre-operative visit on August 14, 2013 with the surgery to take place on the August 27, 2013.  He noted that the VAMC authorization was only for the examination and that additional authorization for surgery was required.  He asked his PCP to request authorization so that his cataracts could be removed.

The evidence shows that the Veteran had his cataract surgeries on August 27, 2013 and October 1, 2013 and incurred expenses at EESLC, O/S PA, and IEC.  

In his notice of disagreement, the Veteran stated that due to his vision difficulties he was referred to IEC in Boise where he underwent a thorough examination of the eyes, with the result indicating removal of the cataracts in both eyes.  IEC informed the Veteran that the facility had received authorization from the VAMC in Boise for examination and treatment of the Veteran's cataracts.  The Veteran stated that IEC showed him the paperwork from VA authorizing examination and treatment of his cataracts.  He indicated that IEC ordered pre-operative eye drops for both surgeries and that the VAMC in Boise provided the eye drops.

In this case, the Board finds that the Veteran had been furnished medical services at IEC for his cataracts and that he required medical services to complete treatment incident to such care or services (i.e. cataract surgery).  38 U.S.C.A. § 1703(a)(2); 38 C.F.R. § 17.52(a)(2).  The Board further finds that regarding any issue as to authorization of services at EESLC, O/S PA, and IEC, the Boise VAMC explicitly authorized initial treatment, as noted in the administrative paperwork.  The evidence shows that the Veteran requested authorization for the cataract surgeries in July 2013.  The Board finds that his report of receiving eye drops for his pre-operative preparation from the VAMC credible.  While the administrative paperwork does not show explicit authorization for the surgeries, the Veteran submitted a written request for authorization and was provided the requisite pre-operative eye drops for the surgeries from VAMC.  As such, the Board finds that the Boise VAMC provided authorization for the surgeries and that reimbursement for the costs of the cataract surgeries on August 27, 2013 and October 1, 2013 is warranted.  The appeal is granted.



ORDER

Reimbursement of medical expenses incurred at EESLC, O/S PA, and IEC on August 27, 2013 and October 1, 2013 is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


